Citation Nr: 1426835	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-17 553	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for a low back disability to include degenerative arthritis of lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran in this case served on active duty from October 1968 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

On September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew this appeal in a September 2012 letter to the Board and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.






		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


